         Case 1:18-cv-00681-RJL Document 280 Filed 10/30/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 AARON RICH,

                 Plaintiff,

                            v.                            Civil Action No. 1:18-cv-00681 (RJL)
                                                          Hon. Richard J. Leon
 EDWARD BUTOWSKY, MATTHEW
 COUCH, and AMERICA FIRST MEDIA,

                 Defendants.



                      NOTICE OF WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that I, Katherine A. Petti, am hereby withdrawing as counsel

of record with Williams & Connolly in this matter. The remaining counsel of record from

Williams & Connolly will remain counsel of record in this matter. This withdrawal is not

intended to, nor will it, to the best of my knowledge, information, and belief, cause any delay or

prejudice in this action.



                                                     Respectfully submitted,

Dated: October 30, 2020

                                                     s/    Katherine A. Petti

                                                     Katherine A. Petti (DC Bar No. 1026532)

                                                     WILLIAMS & CONNOLLY LLP
                                                     725 Twelfth Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
                                                     kpetti@wc.com

                                                     Attorney for Non-Party Fox News Network,
                                                     LLC
         Case 1:18-cv-00681-RJL Document 280 Filed 10/30/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I caused the foregoing to be served on counsel
of record via the Court’s ECF System.

                                                     s/ Katherine A. Petti
                                                     Katherine A. Petti




                                                2
